Citation Nr: 0844605	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel 


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In December 2006, the veteran presented testimony before the 
a Veterans Law Judge sitting at the RO in Montgomery Alabama; 
although a transcript of that hearing is of record much of 
the testimony was inaudible.  In December 2007, the Board 
remanded this matter to the RO to afford another hearing.  In 
April 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO in 
Montgomery Alabama; a transcript of that hearing is of 
record. 

The issue of entitlement to service connection for a lumbar 
spine disorder is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 2, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of appeal of the claim for 
service connection for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
claim for entitlement to service connection for PTSD by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant  
has withdrawn appeal for entitlement to service connection 
for PTSD and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal of the claim for entitlement to service connection 
for PTSD is dismissed.


REMAND

Service treatment records reflect that the veteran was 
treated for a compression of the thoracic spine, at T-8 in 
December 1965.  The Board's careful review of the veteran's 
service treatment records reveals that although the veteran's 
separation examination reported his spine then as normal, the 
examiner also noted that the veteran had injured his back in 
a plane crash and that he had sustained a compression 
fracture at "TV8", the examiner also documented that the 
veteran experienced persistent intermittent low back pain.   

Private chiropractic treatment records from May to September 
2002 document the veteran being seen for a possible low back 
injury occurring two years prior to those visits.  

The veteran was afforded a VA examination in March 2004.  No 
medical treatment records were available to the examiner.  
The veteran reported a history of an injury to his back while 
a pilot in Vietnam when he ejected from his plane after it 
was damaged by enemy fire.  He suffered a compression 
fracture and received convalescent treatment in Japan.  He 
also reported back problems continued after service and that 
he had seen physicians as well as chiropractors.  The 
examiner noted that X-rays of the lumbar spine from December 
2003 revealed degenerative changes of the lumbar spine along 
with narrowing of the intervertebral spaces between L4-S1.  
The veteran also reported pain in the right hip and anterior 
right thigh but denied radicular symptoms from the lower 
back.  Objectively, no fixed deformity of the spine was 
appreciated.  There were no sensory or radicular 
abnormalities noted.  Diagnosis was degenerative spondylosis 
of the lumbar spine with degenerative disc disease L4-S1.  
The examiner did not address the etiology of the veteran's 
back disorder.

At his hearing, the veteran explained that he was a pilot in 
Vietnam and that on one occasion he was forced to eject from 
his plane before it crashed after it was hit by enemy fire.  
His seat was charged to eject him with tremendous force to 
clear the damaged plane, allow the seat to clear and the 
parachute to open.  He sustained a back injury during that 
incident and the record establishes that he received 
associated medical treatment and also that he was awarded a 
Purple Heart for that incident.  He also reported that he 
continued to experience persistent low back pain after 
service and had received treatment for low back pain after 
service from a private physician as well from chiropractors.  
Attempts to obtain post service treatment records 
contemporaneous with separation had been unsuccessful as the 
treating providers had died.  

The Board is mindful that during service the veteran's 
diagnosed disorders were limited to the thoracic spine 
whereas he is currently diagnosed with degenerative 
spondylosis of the lumbar spine with degenerative disc 
disease L4-S1.  Nevertheless, a history of persistent 
intermittent low back pain was also documented on separation.  

The VA examination provided in this case was inadequate 
because the veteran's medical records were not made available 
to the examiner and the examiner did not opine as to an 
association between the claimed disorder and service.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Accordingly, the Board is of the 
opinion that another medical opinion would be beneficial to 
the development of the appeal.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA who treated 
the veteran for any low back complaints 
since March 2004.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review. 

2.  The RO should arrange for the veteran 
to undergo VA orthopedic examination of 
the lumbar spine, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include x-ray studies) should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should identify all 
disability(ies) affecting the veteran's 
lumbar spine.  With respect to each 
diagnosed disability, the physician 
should render an opinion as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such disability is medically related to 
in-service injury, as alleged.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
discuss all evidence regarding post- 
service injuries to the back.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


